                Case: 3:20-cv-00224-NBB-RP Doc #: 36 Filed: 09/15/20 1 of 5 PageID #: 235
Last Updated: February 2018
FORM 1 (ND/SD MISS. -$1. 201)
                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF MISSISSIPPI
                                        OXFORD DIVISION
   John Rash                                                                                    PLAINTIFF




   v.                                                          CIVIL ACTION
                                                               NO. 3:20-CV-224-NBB-RP
   Lafayette County, MS                                                                         DEFENDANT




                                      CASE MANAGEMENT ORDER
This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary
materials, or reference to portions of the record.

IT IS HEREBY ORDERED:

    1.   ESTIMATED DAYS OF TRIAL:                               3-4
                                                               ________________

         ESTIMATED TOTAL NUMBER OF WITNESSES:                  7-10
                                                               ________________

         EXPERT TESTIMONY EXPECTED:        Yes          NO. OF EXPERTS:                  2

         It is unclear whether expert testimony will be necessary at this point. The parties anticipate that at
         most one expert will be called per side.

    2. ALTERNATIVE DISPUTE RESOLUTION [ADR]. 3LFNRQH

         At the time this Case Management Order is offered it does not appear that alternative dispute
         resolution techniques will be used in this civil action.


         Additional Information:



    3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE. 3LFNRQH
         The parties do not consent to trial by a United States Magistrate Judge.
                Case: 3:20-cv-00224-NBB-RP Doc #: 36 Filed: 09/15/20 2 of 5 PageID #: 236
FORM 1 (ND/SD MISS. -$1. )

    4. DISCLOSURE. 3LFNRQH


         The pre-discovery disclosure requirements of Fed.R.Civ.P.26(a)(1) and U.L.Civ.R. 16(d) and 26
         (a) have been complied with fully.




    5. MOTIONS; ISSUE BIFURCATION. 3LFNRQH
         Staged resolution, or bifurcation of the issues for trial in accordance with FED. R. CIV. P. 42
         (b) will not assist in the prompt resolution of this action.




        Statement Not Applicable.




    6. DISCOVERY PROVISIONS AND LIMITATIONS.

         A.       Interrogatories are limited to _______
                                                  25     succinct questions.

         B.                                                 25
                  Requests for Production are limited to BBBBBBBBVXFFLQFWTXHVWLRQV

         &                                                 25 succinct questions.
                  5HTXHVWVIRU$GPLVVLRQVDUHOLPLWHGWR_______

         '.       Depositions are limited to the parties, experts, and no more than

                  _______
                     10 fact witness depositions per party without additional approval of the Court.
                Case: 3:20-cv-00224-NBB-RP Doc #: 36 Filed: 09/15/20 3 of 5 PageID #: 237
FORM 1 (ND/SD MISS.-$1. 201)


         (.       The parties
                  The  parties have
                               have complied
                                    complied with
                                               with the
                                                    the requirements
                                                        requirements of
                                                                     of Local
                                                                        Local Rule
                                                                              Rule 26(I(2)(B)
                                                                                   26(f)(2) and (3)(C) regarding
                                                                                              regarding discovery
                  discovery of electronically stored information and have concluded as follows:
                  of electronically stored information and have concluded as follows:

                   There will be discovery of ESI in this action. The parties are negotiating a stipulation
                   regarding the form of production of ESI.

                   The parties have also agreed to enter into a stipulation regarding the designation and exchange
                   of confidential information, which will contain customary terms regarding the protection of
                   privileged information inadvertently produced by a party.




         ). The court imposes the following further discovery provisions or limitations:

              1. The parties have agreed that defendant may obtain a Fed.R.Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
              plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
              arrange the examination without further order of the court. The examination must be completed in time to comply
              with expert designation discovery deadlines.

        ✔     2. Pursuant to FED.R.EVID. 502(d), the attorney-client privilege and the work-product protections are not waived by any
              disclosure connected within this litigation pending before this Court. Further, the disclosures are not waived in any other
              federal or state proceeding.

              3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

        ✔     4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
              discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
              Consequently, before a party may serve any discovery motion, counsel must first in good faith as required by Fed. R.
              Civ. P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
              magistrate judge to request a telephonic conference to discuss the issue as contemplated by Fed. R. Civ. P.16(b)(3)(B)
              (v). Only if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery
              motion.

              5. Other:
                Case: 3:20-cv-00224-NBB-RP Doc #: 36 Filed: 09/15/20 4 of 5 PageID #: 238
FORM 1 (ND/SD MISS. -$1. 201)


            Additional information:




    7. SCHEDULING DEADLINES

                                           NON-JURY TRIAL during a ____________
         A. Trial. This action is set for ___________________       one-week    term of court

                            June 7, 2021
             beginning on: _____________________,     10:00
                                                  at ________,  a.m.
                                                               ________, in ________________
                                                                             Oxford          ,

                                                District
             Mississippi, before United States _______________       Neal B. Biggers
                                                               Judge ______________________. THE

             ESTIMATED
             THE         NUMBER
                 ESTIMATED      OF DAYS
                            NUMBER      FOR FOR
                                    OF DAYS TRIAL IS __________.
                                                TRIAL        3-4 ANY
                                                       IS _______. ANYCONFLICTS
                                                                       CONFLICTSWITH
                                                                                 WITH
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT ORDER.
             IMMEDIATELY UPON RECIEPT OF THIS CASE MANAGEMENT ORDER.

                                                         April 26, 2021
         B. Pretrial. The pretrial conference is set on: _____________________, at ________,
                                                                                   10:00     ________,
                                                                                               a.m.

                 Oxford
             in ________________ , Mississippi, before United States ____________________
                                                                      Magistrate

                   Roy Percy
             Judge________________________.

                                                           January 15, 2021
         C. Discovery. All discovery must be completed by: _____________________.

         D. Amendments. Motions for joinder of parties or amendments to the pleadings must be

                       October 15, 2020
             filed by: _____________________.

         E. Experts. The parties’ experts must be designated by the following dates:

             1. Plaintiff(s):     November 2, 2020                               .

             2. Defendant(s):     December 2, 2020                                   .
                Case: 3:20-cv-00224-NBB-RP Doc #: 36 Filed: 09/15/20 5 of 5 PageID #: 239
FORM 1 (ND/SD MISS. -$1. 201)


    8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert

         must be filed by: February 2, 2021              .The deadline for motions in limine is fourteen days

         before the pretrial conference; the deadline for responses is seven days before the pretrial

         conference.


    9. SETTLEMENT CONFERENCE.

       IfAthe parties desire
           SETTLEMENT        judicial assistance
                         CONFERENCE               to settle the case after initialatdiscovery,
                                        is set on:_____________________,             ________,they will contact
                                                                                                ________  in the Court
       to request a date for a settlement conference when they have obtained the discovery necessary to make
         __________________,
       the  conference effective. Mississippi, before United States ________________ Judge

         ____________________.

         AN ADDITIONAL SETTLEMENT CONFERENCE         is set on: _____________________, at ________, ________,

         in __________________, Mississippi, before United States __________________ Judge

         _____________________.

         Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate

         judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are

         required to be present at the conference unless excused by the Court. If a party believes the scheduled

         settlement conference would not be productive and should be cancelled, the party is directed to inform

         the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.



                                                                April 19, 2021
    10. REPORT REGARDING ADR. On or before (7 days before FPTC) ______________________, the parties

         must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

         provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7(f)(3).



SO ORDERED:


September 15, 2020                       /s/ Roy Percy
                                        ___________________________________________________________
DATE                                    UNITED
                                        UNITED STATES
                                                  STATES MAGISTRATE
                                                         MAGISTRATE JUDGE
                                                                     JUDGE
